                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                 CRIMINAL CASE NO. 2:19-cr-28-KS-MTP


SHAHJAHAN SULTAN, M.D.



                                            ORDER


       THIS CAUSE IS BEFORE THE COURT on Unopposed Motion for Extension of Stay

[85] filed by Shahjahan Sultan. The Court finds that the Motion is unopposed and will be

GRANTED. The defendant will be allowed to remain at his parents’ home at 3510 Coventry

Court Drive, Ellicott City, Maryland 21042 until such times as he is required to appear before the

Court for any matters involving his case. The terms and conditions of his supervision are to

remain the same except that he will be supervised under the plan administered jointly by the

Probation Services in the Southern District of Mississippi and the District of Maryland.

       SO ORDERED this the __12th____ day of December, 2019.



                                               ___s/Keith Starrett_________________
                                               UNITED STATES DISTRICT JUDGE
